Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-411

IN RE ANNA G. AITA
                                                    2018 DDN 111
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 484726

BEFORE: Fisher and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                  ORDER
                             (FILED –June 21, 2018)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction; this court’s
April 27, 2018, order suspending respondent and directing her to show cause why
reciprocal discipline should not be imposed; and the statement of Disciplinary
Counsel regarding reciprocal discipline; and it appearing that respondent failed to
file a response to this court’s order to show cause or her D.C. Bar R. XI, §14 (g)
affidavit, it is

       ORDERED that Anna G. Aita is hereby disbarred from the practice of law in
the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of disbarment will not begin to run until such time as she files a D.C. Bar R.
XI, § 14 (g) affidavit.


                                PER CURIAM